PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ho et al.
Application No. 15/930,338
Filed: May 12, 2020
For: DISPLAYING A CHART WITHOUT RENDERING ENTIRELY OBSCURED MARKERS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed February 02, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of May 28, 2021, which set a shortened statutory period for reply of three months. No extensions of time under 37 CFR 1.136(a) were filed. Accordingly, the application became abandoned on August 31, 2021.  A Notice of Abandonment was mailed January 13, 2022. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $1360, and the submission required by 37 CFR 1.114; (2) the petition fee of $2100; and (3) a proper statement of unintentional delay.

Telephone inquiries concerning this decision should be directed to the Schene Gray Paralegal Specialist at (571) 272-2581. 







/JOANNE L BURKE/Lead Paralegal Specialist, OPET